DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 7, 2022 has been entered.
 
Response to Amendment
3.	The amendment submitted on March 7, 2022 has been entered in the above-identified application. Claim 1 is amended. Claims 2 and 4 are canceled. Claims 13-20 are withdrawn. Claim 1, 3, and 5-20 are pending of which claims 1, 3, and 5-12 are now under consideration. 

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1, 3, 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minaki (US 20090269579 A1).  
 	Minaki discloses a multilayer structured particle which can transmit or reflect light having a specific wavelength selectively within a wide range (thus meeting the limitations that the particles in the matrix material cause the layer arrangement to reflect substantially all of one or more selectable wavelengths of incident energy impinging on the energy scattering layer from the energy-incident side, and pass other wavelengths of the incident energy through the energy scattering layer; an index of refraction of the layer arrangement being adjusted to reflect the one or more selectable wavelengths of incident energy). The particles comprise metal oxide where in the metal oxide which forms the metal oxide layer (M) of the particle can include silica, alumina, magnesium oxide, zinc oxide, titanium oxide (equivalent to the multilayered particles of claim 3 and meeting the limitations of claim 6) zirconium oxide, antimony oxide, and natural substances containing these metal oxides. Among these substances, titanium oxide is preferred. The multilayer structured particle is not particularly restricted about its external shape, but it is preferably in the form of a spherical particle with a mean circularity of from 0.96 to 1 or a non-spherical particle with a mean circularity of not less than 0.7 but less than 0.96, more preferably a spherical particle with a mean circularity of from 0.97 to 1 or a non-spherical particle with a mean circularity of from 0.80 to 0.95, and particularly preferably a spherical particle with a mean circularity of from to 1 or a non-spherical particle with a mean circularity of from 0.85 to 0.93.   When each layer in the multilayer structure has a thickness of from 0.01 to 0.2 microns, the light reflected on a certain layer and the light reflected on a layer located inside or outside the certain layer interfere, and therefore light with a wavelength corresponding to the thickness and refractive index of the layer appears colored (a structural color is shown) The structural color appears in various colors depending on the viewing angle.  However, when the multilayer structured particle is a spherical particle, the viewing angle is fixed and therefore a single color (monochromatic light) is observed.  When the refractive index difference of adjacent layers is increased or when the number of layers is increased, (equivalent to the energy scattering layer of the claimed invention) and a resin film can be produced by (1) a method comprising melt-kneading a resin for films and a multilayer structured particle, followed by extrusion and stretching, (2) a method comprising dispersing a multilayer structured particle in a resin solution and casting it to form a film, (3) a method comprising dispersing a multilayer structured particle in a monomer, followed by polymerization, or the like. Examples of the resin for films include resins for optical applications [e.g., polymethyl methacrylate (PMMA), polycarbonate, and polyester], binder resins [e.g., a urethane resin, an epoxy resin, an acrylic resin, and polyester], and the like (equivalent to the matrix material of the claimed invention). (See Abstract and paragraphs 0050, 0051, 0052, 0057, 0058, 0059, 0165, 0166, 0167, 0168, 0169, and 0170). With regards to the limitation that the one or more selectable wavelengths of incident energy being determined by a size of the substantially-transparent particles, an index of refraction of the materials comprising the substantially-transparent particles, a material composition of the matrix material, and size of interstitial voids between the substantially-transparent particles, the Examiner takes the position that such a limitation is inherent in the structure taught by Minaki given that the physical structure and the chemical composition of the claimed invention and that of Minaki are identical.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Minaki (US 20090269579 A1).  
 Minaki, as discussed above, fails to teach that the energy scattering layer can be configured such that the reflection of the at least some selectable wavelengths of incident energy impinging on the energy scattering layer from the energy-incident side to render a visually opaque appearance to the energy scattering layer when viewed from the energy-incident side, or that the layer arrangement can be configured to reflect selectable wavelengths of the incident light as substantially same wavelengths of the incident light from the energy-incident side in a manner that causes the energy-incident side to appear as a single-color opaque surface. 
However, with regards to the layer arrangement, the Examiner would like to point out that such workable physical properties are deemed to be obvious routine optimizations to one of ordinary skill in the art, motivated by the desire to obtain the required properties.

Response to Arguments
6.	Applicant's arguments filed on March 7, 2022 have been fully considered but they are not persuasive. Applicants traverse the rejection of claims 1, 3, 5-8 under 35 U.S.C. 102(a)(1) as being anticipated by Minaki (US 20090269579 A1) and the .
However, the Examiner disagrees. The Examiner has taken the position that the newly added limitation (I.e., the one or more selectable wavelengths of incident energy being determined by a size of the substantially-transparent particles, an index of refraction of the materials comprising the substantially-transparent particles, a material composition of the matrix material, and size of interstitial voids between the substantially-transparent particles), is inherent in the structure taught by Minaki given that the physical structure and the chemical composition of the claimed invention and that of Minaki are identical. The basis for inherency is not based on mere possibility or probability but based on the fact that the prior art references explicitly meets all the claim limitations. Minaki teaches all of the claimed components. Therefore, the claimed properties would be inherently necessarily be capable of being achieved by the prior art. If it is applicant’s position that this would not be the case: (1) persuasive evidence would need to be provided to support this position; and (2) it would be the Office's position that the application contains inadequate disclosure in that there is no teaching as to how to obtain the claimed properties with only the claimed components. Given that a sound basis has been provided in the rejections of record for believing that the products of the Appellants and the prior art are the same, one would expect the claimed properties to 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504.  The examiner can normally be reached on Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEEBA AHMED/Primary Examiner, Art Unit 1787